DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response Dated November 22, 2021
In the Response dated November 22, 2021, claims 2, 4-5, and 12-15 were amended; claims 16-17 were added. Claims 1-17 are pending. Claims 1 and 6-9 are withdrawn. An action on the merits of claims 2-5 and 10-17 is contained herein.
The rejection of claims 2-5 and 10-15 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is maintained. Newly added claims 16-17 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the reasons of record and is not repeated separately.
The rejection of claims 2, 4-5, 11, and 13-15 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained. Newly added claims 16-17 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the reasons of record and is not repeated separately.
The rejection of claims 2-5 and 10-13 under 35 U.S.C. 102(a)(1) as being anticipated by Denise Trans et al. has been rendered moot in view of applicant’s amendment dated November 22, 2021.
The rejection of claims 2 and 4-5 under 35 U.S.C. 103 as being unpatentable over EP 3,578,549 Arimota Hirokazu et al. has been rendered moot in view of applicant’s amendment dated November 22, 2021.

Response to Amendment
The declaration under 37 CFR 1.132 filed November 22, 2021 is insufficient to overcome the rejection of claims 2, 4-5, 11, and 13-17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the last Office action.
Regarding the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, declarant submits that “a ligand which binds to or accumulates in mitochondria” was known in the art at the time of filing; however, the declaration does not provide rationale as to how this knowledge translates into making the instant compounds. As noted by declarant, the instant “ligand” encompasses a very diverse group of chemical structures. Likewise, the instant “linker” encompasses a very diverse set of chemical structures. Given the lack of guidance provided by the specification, undue experimentation would be required to devise a synthetic protocol to make an instant compound. Thus, the rejection is maintained.

Rejections of Record Set Forth in the Office Action Dated June 23, 2021
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2-5 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive. Applicant contends that variable R3 is “a hydrogen or a substituent”; however, the term “substituent” is insufficient to convey a chemical structure as the term is non-limiting. For example, any and all chemical structures including hydrogen is a “substituent”. There is no indication of what/how chemical moieties are involved in connecting the “ligand” to the “linker”. Thus, one of ordinary skill in the art would not have been apprised of the compounds included or excluded from what applicant considers as the invention. 
Claims 2, 4, 5, 11, 13, 14 and 15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for R3 is a benzyl , R2 is NH2, and a ligand as given in claim 6, does not reasonably provide enablement for and R3 group, or any other ligand. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims without experimentation.
Applicant's arguments filed November 22, 2021 have been fully considered but they are not persuasive. Applicant argues the recited ligands are sufficiently enabled; however, the argument is not persuasive as the question as issue is not the scope of the instant ligands but rather how to make the claimed compound(s) which incorporates the instant ligand(s) and linker(s), which the examiner notes are functional terms that do not convey chemical structure. Thus, the rejection is maintained.

Conclusion
Claims 1-17 are pending. Claims 1 and 6-9 are withdrawn. Claims 2-5 and 10-17 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-0655. The examiner can normally be reached Monday to Friday, 10 AM to 4 PM EST (Maxi Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/